Exhibit 10.2

EMPLOYMENT AGREEMENT AMENDMENT

This Amendment to the Employment Agreement between Da-Lite Screen Company, Inc.,
an Indiana corporation (the “Company”) and Judith D. Loughran (the “Executive”)
is dated as of August 28, 2006.

Whereas, the Company and the Executive desire to amend certain provisions of the
Executive’s Employment Agreement dated as of April 5, 2004.

Now, therefore, in consideration of the premises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

1. The term of employment of the Executive provided for in paragraph 1. of the
Employment Agreement shall end on December 31, 2010, unless earlier terminated
pursuant to Section 4 of the Employment Agreement.

2. The cash compensation provided for in paragraph 3(a) of the Employment
Agreement shall be increased from $250,000 per year to $287,500 per year
beginning October 1, 2006. All other provisions of paragraph 3 (a) shall remain
unchanged.

All of the provisions of the Employment Agreement not amended hereby shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date written above.

 

  Da-Lite Screen Company, Inc.      Judith D. Loughran   By:  

/s/ Richard E. Lundin

    

/s/ Judith D. Loughran

  Title:   Chief Executive Officer     